Case 1:20-cv-04690-JGK Document 14 Filed 10/23/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND, ANNUITY
FUND, AND APPRENTICESHIP, JOURNEYMAN
RETRAINING, EDUCATIONAL AND INDUSTRY
FUND et al.,

Plaintiffs,
- against -
ARCHITECTURAL BUILDING & DESIGN,
INC. & DS INSTALLATIONS, LLC A/K/A

DS INSTALLATIONS,

Defendants.

 

JOHN G. KOELTL, District Judge:

20 Civ. 4690 (JGK)

ORDER

The parties are directed to file a Rule 26(f) report by

November /), 2020.
SO ORDERED.

Dated: New York, New York

October 23, 2020 “Q
boy

 

[gclige-

(~~ Joh G. Koeltl

oikea States District Judge

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: 0/23/2020

 

 

 

 

 

 

 

 
